Citation Nr: 1316753	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  12-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cancer of the larynx with lung scarring, due to asbestos exposure. 

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis (originally claimed as asbestosis), due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1955 to April 1961.  The Veteran had service in the Arkansas Air National Guard from December 1978 until February 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO, denied service connection for cancer of the larynx to include lung scarring secondary to asbestos exposure.  The Veteran was informed of this rating action that same month.  Additional evidence was received within a year of the appeal period and the RO readjudicated the matter in September 2011.  38 C.F.R. § 3.156(b).  Following receipt of a notice of disagreement, the Veteran was furnished a statement of the case in June 2012.  A timely substantive appeal was received in June 2012.  Thus, the issue of entitlement to service connection for cancer of the larynx to include lung scarring due to asbestos exposure will be adjudicated on a de novo basis, as opposed to a petition to reopen a previously denied claim.  Id. 

This appeal also stems from a September 2011 rating action.  By that rating action, the RO denied service connection for asbestosis.  The Veteran appealed this rating action to the Board.  In order to reflect the Veteran's contentions with regard to his respiratory complaints and clinical findings, the Board has re-characterized this issue as that reflected on the title page. 

In March 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the claims files and uploaded to the Veteran's Virtual VA electronic record. 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claims of entitlement to service connection for cancer of the larynx, to include lung scarring and respiratory disability, to include COPD and pulmonary fibrosis, each claimed as due to asbestos exposure.  Specifically, that development should in part consist of providing the Veteran with a VA examination to determine the etiology of the Veteran's cancer of the larynx and respiratory disability, currently diagnosed as COPD and pulmonary fibrosis, and their etiological relationship, if any, to the Veteran's period of military service, to include his claimed asbestos exposure.  

The Veteran contends that he was exposed to asbestos while serving as a clerk typist during his period of active military service in the United States Army from June 1955 to April 1961.  He maintains that he was exposed to asbestos at the following military installations during the prescribed time periods:  (i) Fort Knox, Kentucky (June 1955 to June 1956);(ii) Hanau, Germany (June 1956 to May 1959); and, (iii) Fort Chaffee Arkansas while on temporary duty assignment for ninety (90) days.  (Transcript (T.) at pages (pgs.) 3-4, 9-10)).  

The Veteran's service personnel records reflect that he served at Fort Knox, Kentucky for two eight (8) week stints commencing on July 6, 1955, and September 6, 1955.  He served in Germany from October 12, 1956, to November 3, 1958.  These records also show that the Veteran was sent to Fort Chaffee, Arkansas on April 29, 1961, the day after he retired from active military service with the United States Army.  He also served at Fort Chaffee, Arkansas as a civilian from October 1961 to October 1962, in November 1962, in March 1963, and in May and June 1980.

The Board would like to point out that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of Veterans Affairs promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases (DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular)) that provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines note that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease (M21-1, part VI, para. 7.21(b)(1) and (2)), and that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists develop any evidence of asbestos exposure before, during and after service; and that a determination be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).

The Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to cancer of the larynx, respiratory problems, or any respiratory disability.  An April 1958 service discharge examination report reflects that all of the Veteran's systems were evaluated as normal with the exception of a notation of an appendectomy scar.  On an April 1961 Report of Medical History, the Veteran denied having had dyspnea, pain or pressure in his chest or asthma.  

Post-service VA and private medical evidence reflects that the Veteran was diagnosed with cancer of the larynx and COPD in 2008.   Recently, he has been diagnosed with pulmonary fibrosis.  (See February 2011 report, prepared by Lung Center).  These reports also contain the Veteran's history of having been exposed to asbestos during military service, post-service occupational asbestos exposure at a steel mill and a long-term (i.e., 60 year) smoking history.  In a July 2010 report, D. M. D., D. O. reported the Veteran's military service and post-service employment exposure to asbestos, and his long-term smoking history, and opined, "I believe that the Cancer is as likely as not caused by your military service."  (See July 2010 report, prepared by D. M. D., D. O).  The Board finds this opinion to be of minimal probative value with respect to the Veteran's claim for service connection for cancer of the larynx, to include lung scarring as due to asbestos exposure because Dr. D. D. did not provide any rationale for his opinion.  See generally Barr v. Nicholson, 21. Vet. App. 303 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

However, the Board does find that this opinion and other evidence of record requires the remand of this case for an appropriate examination and opinions pursuant to VA's duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his cancer of the larynx with lung scarring and respiratory disability, to include COPD and pulmonary fibrosis, since 2009 that are not previously of record.  The Veteran should also be asked to identify any healthcare provider that treated him for either one of these disabilities since his service discharge.

All reasonable efforts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, place a written determination in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran and his representative must be notified of the attempts made and why further efforts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(c)(2),(e) (2012). 

2.  After the above development is completed, the Veteran must be afforded VA examinations by appropriate specialists to determine whether his cancer of the larynx with lung scarring and respiratory disability, currently diagnosed as COPD and pulmonary fibrosis, is related to his military service, to include his claimed asbestos exposure. 

The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated studies and testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiners must provide an opinion to the following question as it relates to their specific disability:  

Is it as least as likely as not (50 percent probability or greater) that the Veteran's cancer of the larynx with lung scarring and respiratory disability, currently diagnosed as COPD and pulmonary fibrosis, are related to his period of active service in the United States Army from June 1955 to April 1961 or any incident therein, to specifically include the Veteran's claimed exposure to asbestos.  

Please note:  the respiratory examiner must provide an etiological opinion with respect to each diagnosed respiratory disability, to include bronchial asthma and COPD and pulmonary fibrosis.

The examiners are also asked to comment on the 
significance, if any, of the Veteran's longstanding smoking history, and his post-service employment at a steel mill and July 2010 opinion of D. M. D., D. O., wherein he opined that the Veteran's cancer was as likely as not caused by military service.  

If an examiner cannot provide an opinion without resort to speculation, he or she must discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 
   
The examiners are advised that the Veteran is considered competent to report his symptoms and history; and such reports must be considered in formulating any opinions. 

3.  The RO must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions, the claims for service connection for cancer of the larynx with lung scaring and respiratory disability, to include COPD, each claimed as due to asbestosis exposure should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folders are returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



